Citation Nr: 0411653	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an extension of a temporary total 
evaluation for lumbosacral strain and degenerative disc 
disease at L4 with degenerative arthritis, pursuant to 
38 C.F.R. § 4.30, beyond August 1, 2002.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from an October 1999 decision by the RO in 
Philadelphia, Pennsylvania which denied service connection 
for a bilateral knee condition.  In May 2001, the Board 
remanded the case to the RO for further evidentiary 
development.  

This case also comes to the Board on appeal from a January 
2003 RO decision which granted a temporary total convalescent 
rating for lumbosacral strain and degenerative disc disease 
at L4 with degenerative arthritis from May 1, 2002 to August 
1, 2002.  

During the course of the appeal, in a March 2003 rating 
decision, the RO granted entitlement to a total disability 
compensation rating based on individual unemployability (TDIU 
rating), effective April 13, 2001.  It was determined that 
the veteran's total rating was permanent.  The veteran was 
notified of this decision by a letter dated in March 2003.  
In August 2003, the RO received a notice of disagreement from 
the veteran in which he claimed entitlement to an earlier 
effective date for a TDIU rating.  A statement of the case 
was promulgated in December 2003.  A timely substantive 
appeal has not been received from the veteran on this issue, 
and thus the issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 .


FINDINGS OF FACT

1.  In a November 1965 decision, the RO denied the veteran's 
claim for service connection for a right knee disability.  
Evidence received since the November 1965 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
2.  The veteran's current left knee disability began years 
after his active duty service and was not caused by any 
incident of service.

3.  In a January 2003 decision, the RO granted a temporary 
total evaluation for lumbosacral strain and degenerative disc 
disease at L4 with degenerative arthritis from May 1, 2002 to 
August 1, 2002.

4.  A TDIU rating been in effect since April 13, 2001, and 
such 100 percent rating has been found to be permanent in 
nature.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The issue of entitlement to an extension of a temporary 
total convalescent rating beyond August 1, 2002 under 
38 C.F.R. § 4.30 is moot.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. § 20.101 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  


Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

Regarding the claims for the knees, the initial RO decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  In May 2001, the Board remanded the case to the RO 
for VCAA compliance, which the RO addressed in an August 2002 
letter.  In the notification letter, the veteran was notified 
of the information and evidence necessary to substantiate his 
claims and what evidence VA would obtain and what was 
required of the veteran.  In the notice, the veteran was 
given 60 days to respond before the RO would decide the 
claim.  

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for compliance with Pelegrini, supra, (preadjudicatory 
VCAA notice), while VCAA notice was not given prior to the 
initial RO adjudication, VCAA notice was provided and the 
content of the notice complied with the requirements of 
38 U.S.C.A§ 5103 as previously discussed.  Moreover, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran. 

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  

Also, as to the content of the notice, although there was no 
language to the effect that the veteran should submit all 
evidence to support his claim, such notice is not a statutory 
requirement notwithstanding the CAVC's analysis in Pelegrini 
that the General Counsel of VA has held is dicta and not 
binding on VA.  VAOPGCPREC 1-2004.  For these reasons, no 
further procedural development is required to comply with the 
duty to notify under the VCAA.

With respect to the claim for an extension of a temporary 
total rating, the RO provided the veteran actually notice of 
the VCAA in the July 2003 statement of the case, 
Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letter 
was, the veteran has not additional evidence and as there are 
no additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.    



Factual Background

The veteran served on active duty from November 1960 to March 
1965.  A review of his service medical records shows that in 
November 1963, the veteran was injured in an automobile 
accident in November 1963; he complained of neck and back 
pain.  There was no mention of a knee injury.  In June 1964, 
the veteran was treated for injuries incurred in another 
automobile accident.  He was treated for cuts on his face, 
right arm and right knee.  He complained of a stiff neck and 
swollen right knee.  On examination, there was a contusion 
and tenderness over the medial aspect of the right proximal 
tibia.  An X-ray study of the right knee was negative.  The 
diagnosis was a contusion.  Subsequent service medical 
records are negative for treatment of a right knee 
disability.  The service medical records are entirely 
negative for a left knee injury or disability.  At a December 
1964 medical board examination, the veteran's lower 
extremities were listed as normal.

In March 1965, the veteran submitted a claim for service 
connection for residuals of injuries to the back and right 
knee incurred in an automobile accident in October 1964.  He 
did not mention a left knee injury.  By a statement dated in 
September 1965, the veteran related that he injured his back 
and knee in an automobile accident in about October 1964.

A VA hospital discharge summary shows that the veteran was 
hospitalized from February to May 1965 for tuberculosis.

In a November 1965 rating decision, the RO denied service 
connection for a right knee disability; the veteran was 
notified of this decision in November 1965 and he did not 
appeal.  Evidence submitted subsequent to this decision is 
summarized below.

VA medical records dated from 1965 to 1999 primarily relate 
to treatment for pulmonary tuberculosis and a back 
disability, and are negative for right or left knee 
disabilities.

In February 1999, the veteran submitted a claim for service 
connection for a bilateral knee disability.  He contended 
that he injured both knees in the same in-service accident in 
which he injured his back.

VA X-ray studies of the veteran's knees dated in March 1999 
were normal.

In an October 1999 decision, the RO denied service connection 
for a bilateral knee condition.

By letters dated in October 1999 and November 1999, the 
veteran reiterated many of his assertions.  

In May 2001, the Board remanded the case to the RO primarily 
for compliance with the VCAA, and to obtain medical records.

VA medical records dated in 2001 primarily relate to 
treatment for degenerative disc disease of the lumbosacral 
spine.  A March 2001 treatment note shows that the veteran 
complained of back and knee pain.  The examiner noted that a 
May 2000 X-ray study of the knees was normal, and that recent 
electromyography/nerve conduction studies of both legs were 
compatible with peripheral neuropathy and lumbar 
radiculopathy.  The diagnostic impressions were a gait 
disorder, history of gout, and degenerative disc disease of 
the lumbosacral spine.  Subsequent VA medical records reflect 
complaints of knee pain.  At an October 2001 VA examination 
of the spine, the veteran also complained of bilateral knee 
pain.

A VA hospital discharge summary reflects that in early May 
2002, the veteran was diagnosed with chronic low back pain, 
and degenerative disc disease at the L4-L5 level.  He 
underwent a lumbar laminectomy at L4, and posterior lumbar 
fusion with iliac-crest bone graft and pedicle screws at L4-
L5.

In June 2002, the veteran submitted a claim for a temporary 
total evaluation based on convalescence after his back 
surgery.

By a letter dated in August 2002, the veteran essentially 
reiterated his assertions.  He stated that he had complained 
to his doctors of knee problems for as long as he could 
remember.  He said he currently had knee pain and problems 
walking or climbing stairs.  He related that he had the same 
symptoms in 1964.  He reported that he had only received VA 
treatment for his medical conditions.

The first medical evidence of a knee disability is dated in 
2002.  A report of a December 2002 VA X-ray study of the 
veteran's knees shows that there were minimal degenerative 
changes in both knees which were not seen on previous study 
in March 1999.  There was no evidence of fracture, 
dislocation, osteolytic or osteoblastic disease.  Records 
show that the veteran injured his left knee in a fall in late 
February 2003.  A February 2003 magnetic resonance imaging 
(MRI) scan of the left knee shows that there were multiple 
small subchondral-type cysts in the anterior aspect of the 
femoral condyle toward the midline; there was increased 
signal in both menisci but no definite evidence of meniscal 
tear.  The veteran was diagnosed with a contusion of the 
knee.  On X-ray study of the knees in March 2003, minimal 
degenerative changes were noted.

In a January 2003 decision, the RO granted a temporary total 
evaluation for lumbosacral strain and degenerative disc 
disease at L4 with degenerative arthritis from May 1, 2002 to 
August 1, 2002, pursuant to 38 C.F.R. § 4.30.  

By a statement dated in February 2003, the veteran asserted 
that he was still convalescing from his May 2002 back 
surgery, and appealed for an extension of his temporary total 
evaluation for convalescence.  

By a statement received in March 2003, the veteran requested 
that his temporary total evaluation for convalescence be 
extended to the present.  He enclosed a handwritten 
memorandum dated in March 2003 by a VA neurosurgeon.  This 
memorandum was to the effect that the veteran required 3-
months' convalescence post-operatively after his May 2002 
back surgery.  He indicated that the veteran had insufficient 
pain relief since that time, and still had significant pain 
which interfered with his function.  The doctor stated that 
he wanted the veteran to have 3 months of strict 
convalescence while wearing a rigid thoracolumbosacral 
arthrosis.

In a March 2003 decision, the RO granted entitlement to a 
TDIU rating, effective April 13, 2001.  It was determined 
that the veteran's total rating was permanent.

At a June 2003 VA examination, the veteran reported that he 
injured his left knee and low back in a motor vehicle 
accident in 1964, and complained of current bilateral knee 
pain.  On examination, there was full range of motion of both 
knees, there was no tenderness, and the ligamentous 
structures of both knees were intact and normal.  The 
examiner noted that X-ray studies showed minimal joint space 
narrowing of the medial compartment of both knees.  The 
examiner noted that he had reviewed the claims file and 
indicated, "I can find nothing really orthopedically wrong 
with this gentleman as far as his knees are concerned.  At 
this time he had some minimal degenerative changes which were 
not related to any service-connected injury.  I cannot relate 
his present conditions with his knee with any service-
connected injury or disability.  His problems with his knees 
now are degenerative in nature and not the result of any 
traumatic condition that was incurred in the U.S. military."

By a statement received in August 2003, the veteran related 
that his knees locked and caused severe pain.  He said he had 
knee problems since an in-service accident.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

New and Material Evidence to Reopen a Claim for 
Service Connection for a Right Knee Disability

The veteran's claim for service connection for a right knee 
disability was previously denied by the RO, in a November 
1965 decision.  The veteran did not appeal this decision, and 
the decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). While 38 C.F.R. § 3.156 has recently been 
revised, the new criteria are only applicable to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Hence, the Board will apply the old 
version of § 3.156(a) as it appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.

In an October 1999 decision, the RO denied the claim for 
service connection for a right knee disability on the merits.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

When the RO denied the claim for service connection for a 
right knee disability in November 1965, it had before it the 
veteran's service medical records, which reflect treatment 
for a laceration and contusion of the right knee in a June 
1964 automobile accident.  An X-ray study of the right knee 
was negative.  Subsequent service medical records were 
negative for a right knee disability.  The RO also considered 
post-service medical records, which were negative for a right 
knee disability.

Additional evidence submitted since the November 1965 
decision includes VA and private medical records reflecting 
treatment for a variety of other medical conditions.  Such 
evidence, although new, is not material, as it does not 
relate to the issue of service connection for a right knee 
disability.  Hence, this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.

Evidence submitted since the November 1965 decision also 
includes VA medical records reflecting that the veteran was 
first diagnosed with a right knee disability in 2002.  This 
additional evidence includes reports of X-ray studies dated 
in 2002 and 2003 which reveal degenerative changes in the 
right knee, and a report of a June 2003 VA examination.  In 
this examination, the examiner essentially opined that the 
veteran's current degenerative changes of the right knee were 
not related to service or a service-connected disability.  He 
also stated, "I can find nothing really orthopedically wrong 
with this gentleman as far as his knees are concerned."  The 
Board finds that this evidence, although new, is not 
material, as it does not tend to show that the veteran has a 
current right knee disability which is related to service or 
a service-connected disability, and therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Since the 1965 RO decision, the veteran has submitted 
statements to the effect that he has a current right knee 
disability which was incurred in service.  These assertions 
are not new as they are duplicative of his statements which 
were of record at the time of the prior final denial of the 
claim for service connection. Reid v. Derwinski, 2 Vet. App. 
312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1965 RO decision.  Thus, 
the claim for service connection for a right knee disability 
has not been reopened, and the November 1965 RO decision 
remains final.

Service Connection for a Left Knee Disability

The veteran claims service connection for a left knee 
disability which he asserts was incurred during military 
service.  The service medical records are negative for a 
diagnosis of a chronic left knee disability, and do not 
reflect treatment for a left knee injury.  Post-service 
medical records are negative for a diagnosis of a left knee 
disability until 2002, more than thirty years after 
separation from service.

A report of a December 2002 VA X-ray study of the veteran's 
knees shows that there were minimal degenerative changes in 
both knees which were not seen on previous study in March 
1999.  There was no evidence of fracture, dislocation, 
osteolytic or osteoblastic disease.  At a June 2003 VA 
examination, the examiner could find nothing orthopedically 
wrong with the veteran's left knee, and noted that the 
veteran currently had minimal degenerative changes which were 
not related to service or a service-connected disability.

The veteran has asserted that he incurred a left knee 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
he has a left knee disability which began in service, does 
not constitute competent medical evidence of causality.  
LeShore v. Brown, 8 Vet. App. 406 (1995). 

Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  The evidence does not 
reflect that the veteran currently has a left knee disability 
which was incurred in service, or that arthritis of the left 
knee was manifested in the first post-service year.

The preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Extension of a Temporary Total Evaluation 
for Lumbosacral Strain and Degenerative Disc Disease at L4 
with Degenerative Arthritis Beyond August 1, 2002

Initially, the Board notes that the veteran underwent back 
surgery for his service-connected back disability in early 
May 2002.

In a January 2003 decision, the RO granted a temporary total 
convalescent rating for lumbosacral strain and degenerative 
disc disease at L4 with degenerative arthritis from May 1, 
2002 to August 1, 2002, pursuant to 38 C.F.R. § 4.30.  The 
veteran has appealed for an extension of his temporary total 
evaluation for convalescence.

A temporary total (100 percent) rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  Total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches, 
regular weight- bearing being prohibited; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a) (2003).

Extensions of one, two or three months beyond the initial 
three months may be made under paragraph (a)(1), (2), or (3) 
of this section.  Extensions of one or more months up to six 
months beyond the initial six months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (2003).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  In a March 
2003 rating decision, the RO granted entitlement to a TDIU 
rating, effective April 13, 2001.  It was determined that 
this total (100 percent) rating was permanent.  Hence, the 
veteran has had a permanent 100 percent TDIU rating from 
April 13, 2001 to the present.  This grant of a TDIU rating 
renders the issue of entitlement to an extension of a 
temporary 100 percent convalescent rating moot, as the 
veteran already had a permanent 100 percent TDIU rating prior 
to and throughout the entire period of his May 2002 back 
surgery and subsequent convalescence.  The Board finds that 
the issue of entitlement to an extension of a temporary total 
convalescent rating beyond August 1, 2002 has been rendered 
moot, and must be dismissed.

There remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  
See 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. § 
20.101 (2003).

ORDER

The application to reopen a claim for service connection for 
a right knee disability is denied.

Service connection for a left knee disability is denied.

The claim for entitlement to an extension of a temporary 
total convalescent rating beyond August 1, 2002 is dismissed.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



